Case 8:21-cv-01326-DOC-KES Document 1 Filed 08/11/21 Page 1 of 4 Page ID #:1



1    MARTIN B. GREENBAUM – CSB No. 45268
     STEPHEN J. SHUMLAS – CSB No. 317448
2
     GREENBAUM LAW GROUP LLP
3    160 Newport Center Drive, Suite 110
     Newport Beach, CA 92660
4    Tel: (949) 760-1400
     Tel: (949) 760-1300
5

6    Attorneys for Plaintiff
     YAU LO LING DBA HOLLY SUN DEVELOPMENT
7

8
                                 UNITED STATES DISTRICT COURT
9
                    CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
10    YAU LO LING DBA HOLLY SUN                 )   Case No.
      DEVELOPMENT,                              )
11
                                                )
12                          Plaintiff,          )   COMPLAINT FOR RECOGNITION OF
                                                )   FOREIGN JUDGMENT AND ENTRY OF
13       vs.                                    )   JUDGMENT THEREON
                                                )
14
      LOANDEPOT.COM, LLC,                       )
15                                              )
                            Defendants.         )
16                                              )
      ________________________________          )
17

18
                                             THE PARTIES

19
               1.    The Plaintiff is YAU LO LING T/A HOLLY SUN DEVELOPMENT. T/A is an
     abbreviation for “Trading As”, which in Hong Kong parlance and is the American equivalent to
20
     “DBA” or “doing business as”. The Plaintiff is also referred to in the underlying Hong Kong
21
     Judgment by the formal name of “MADAM YAU” The Plaintiff is hereinafter denominated as
22
     “MADAM YAU”. MADAM YAU is an individual who resides in Hong Kong. MADAM YAU
23
     does not conduct business in California but did buy nuts from a California vendor occasionally.
24
               2.    The Defendant, named herein as LOANDEPOT.COM, LLC, (hereafter
25
     “LDCLLC”), is a Delaware limited liability company and is registered to conduct business in
26
     California. LDCLLC’s principal place of business is in California and is located at 26642
27
     Towne Center Drive, Foothill Ranch, California 92610.
28



                                               COMPLAINT
Case 8:21-cv-01326-DOC-KES Document 1 Filed 08/11/21 Page 2 of 4 Page ID #:2



1           3.     There is complete Diversity between the MADAM YAU and Defendant
2    LDCLLC.
3

4                                             JURISDICTION
5           4.      The amount in controversy herein exceeds $75,000.00. Jurisdiction in this matter
6    is based on 28 U.S.C. § 1332(a)(2). This matter includes California state law claims pursuant to
7    California’s Enforcement of Foreign Judgments laws at Cal. Code of Civ. Proc. §1713. et seq.
8    This Court also has pendent jurisdiction and supplemental jurisdiction over such state law claims

9    as alleged in this Complaint pursuant to 28 U.S.C. § 1367.

10          .

11                                                 VENUE

12          5.      MADAM YAU is a citizen of Hong Kong. LDCLLC maintains its principal

13   business address at 26642 Towne Center Drive, Foothill Ranch, California 92610. Venue

14   therefore lies in the United States District Court Central District of California, Southern

15   Division, pursuant 28 U.S.C. § 1391(b)(2).

16

17
                                        STATEMENT OF FACTS

18
            6.      In 2015, LDCLLC filed an action against twelve (12) different defendants in the
     High Court of the Hong Kong Special Administrative Region, Court of First Instance (the “Hong
19
     Kong Action”). The Hong Kong Action was assigned Action Number 950 of 2015. LDCLLC
20
     served MADAM YAU. Both parties appeared in the Hong Kong Action and were represented
21
     by counsel.
22
            7.      MADAM YAU answered the Hong Kong Action and the matter was thoroughly
23
     litigated. On or about September 21, 2018, after five days of hearings regarding the merits of the
24
     Hong Kong Action, the High Court of Hong Kong ruled and entered judgment in MADAM
25
     YAU’s favor. MADAM YAU prevailed and the High Court of Hong Kong issued an eighty-two
26
     (82) page reasoned statement of decision, called a “Judgment”. A copy of the High Court of
27
     Hong Kong Judgment is attached hereto and marked as Exhibit A. The specific amount of
28



                                                 COMPLAINT
Case 8:21-cv-01326-DOC-KES Document 1 Filed 08/11/21 Page 3 of 4 Page ID #:3



1    MADAM YAU’s costs of the action to be paid by LDCLLC were not calculated in Exhibit A
2    and were deferred for further findings.
3            8.      On or about October 20, 2020, the Hong Kong High Court made further findings
4    and awarded MADAM YAU costs by way of an “ALLOCATUR” in the amount of
5    $1,632,064.00 Hong Kong Dollars against LDCLLC. A true copy of the ALLOCATUR (Bill
6    No. 1) awarding MADAM YAU fixed money damages against LDCLLC is attached hereto and
7    marked as Exhibit B.
8            9.      As of the date of this Complaint, the conversion rate of Hong Kong Dollars

9    (HKD) to United States Dollars (USD) is approximately .1285 USD per 1 HKD. Based upon

10   such rate, LDCLLC is indebted to MADAM YAU as of this date in the amount of $209,720.22

11   USD.

12

13                                              FIRST CLAIM

14                             (Recognition and Enforcement of Foreign Judgment –

15                      Uniform Foreign-Country Money Judgment Recognition Act)

16
             10.    MADAM YAU incorporates the Allegations of Paragraphs 1 through 9 as though

17
     fully set forth herein.

18
             11.     This is a cause of action for recognition of a civil judgment pursuant to
     California’s Uniform Foreign-Country Money Judgments Recognition Act. Beginning at CCP
19
     1713, et seq., as applied to this matter pursuant to 28 U.S.C. § 1367.
20
             12.     The Hong Kong Judgment sought to be recognized herein was entered IN THE
21
     HIGH COURT OF THE HONG KONG SPECIAL ADMINISTRATIVE REGION, COURT OF
22
     FIRST INSTANCE on or about September 21, 2018 and costs were fixed in the amount of
23
     $1,632,064.00 Hong Kong Dollars on or about October 20, 2020.
24
             13.     The Hong Kong Judgment is final, conclusive and enforceable and is not for
25
     taxes, a fine or penalty.
26
             14.     MADAM YAU requests to have the Hong Kong Judgment recognized and
27
     entered in this Court.
28
                                           PRAYER FOR RELIEF

                                                  COMPLAINT
Case 8:21-cv-01326-DOC-KES Document 1 Filed 08/11/21 Page 4 of 4 Page ID #:4



1    WHEREFORE, plaintiff prays for:
2       1. Judgment in the amount of $1,632,064.00 Hong Kong Dollars, or, based on the
3          conversion rate to United States Dollars as published by The Wall Street Journal on
4          August 11, 2021, $209,720.22 United States Dollars; and
5       2. Interest at 10% from March 22, 2019; and
6       3. Costs of Suit; and
7       4. Such other and further relief as the court deems proper.
8

9    DATED: August 11, 2021

10

11
                                                 GREENBAUM LAW GROUP LLP
12

13
                                                 By: ____________________________________
14                                                        STEPHEN J. SHUMLAS
                                                          Attorneys for Plaintiff
15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                              COMPLAINT
